DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-12, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134815 by Crefeld et al. in view of US 10,021,295 by Baldwin et al.

Regarding claim 1, Crefeld et al. discloses a computer-implemented method for generating a video for a real estate listing (fig. 1) comprising: 
providing a real estate listing comprising at least a first space (fig. 1, paragraph 0029 teaches “a system for creating and distributing videos of real estate, system 10, is shown. In the illustrated embodiment, one or more video clips of a real estate property may be recorded via mobile device 100. The clip(s) may then be edited together to create a virtual walkthrough of the real estate property embodied in a first video file 210. A unique user ID may be associated with first video file 210.”); 
providing a mobile communication device comprising a camera, a display, a central processing unit (CPU), a video generating application and a memory (in addition to discussion above, fig. 3, paragraph 0039-0042 teaches “Turning now to FIG. 3, a schematic illustration of mobile device 100 is shown. In the illustrated embodiment, mobile device 100 includes a display 105, a camera 140, a memory 110, a microprocessor 120, an operating system 112, and software applications 114, 116 installed on mobile device 100. A user may interface with the device via display 105. Software application 114 may request a unique user ID during login via login credentials. In one embodiment, the login credentials may comprise an email address of the user.”); 
starting the video generating application (in addition to discussion above, paragraph 0040 teaches “camera 140 may comprise a video camera for capturing video clips.”); 
opening the camera and instructions for camera positioning, camera moving, and camera aligning while taking videos (in addition to discussion above, paragraph 0014, 0041 teaches “Software application 114 is programmed to guide the user through the process of creating and editing the first video file 210 of real estate property. In one embodiment, the user is prompted to record one or more video clips as the user moves throughout the real estate property. In one embodiment, software application 114 may include a video stabilizer. The video stabilizer may be configured to reduce shakiness in the clip(s). Such shakiness may be due to, for example, movement of mobile device 100 as a result of the user walking during recording of the video clip(s).”); 
taking videos of the first space following the instructions for camera positioning, camera moving, and camera aligning while taking videos (in addition to discussion above, paragraph 0041 teaches taking videos of the first space); 
uploading the videos to the memory, editing the videos and producing a composite video for the real estate listing (in addition to discussion above, Abstract teaches “guide the user to create and edit a first video file of the real estate property, associate the first video file with the user via a unique user ID related to the login credentials, and upload the first video file to a first cloud storage system. The first video may be created in a first file format. The first cloud storage system may be configured to store the first video in the first file format according to the unique user ID, and download the first video file and associated unique user ID to a server system. The server system may be configured to convert the first video file to at least a second file format, thereby creating a second video file. The server system may further be configured to upload the second video in the second file format to a second cloud storage system, and automatically send the user a link to the second video.”).
	Crefeld et al. fails to disclose
opening the camera and providing camera tutorials, wherein the camera tutorials comprise instructions for camera positioning, camera moving, and camera aligning while taking videos; 
taking videos of the first space following the instructions for camera positioning, camera moving, and camera aligning while taking videos; 
	Baldwin et al. discloses
opening the camera and providing camera tutorials, wherein the camera tutorials comprise instructions for camera positioning, camera moving, and camera aligning while taking videos (fig. 1-4 shows camera tutorials while taking videos); 
taking videos of the first space following the instructions for camera positioning, camera moving, and camera aligning while taking videos (in addition to discussion above, fig. 2E shows taking videos of the first space following the instructions);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to provide camera tutorials, and taking videos of the first space following the instructions, as taught by Baldwin et al. into the system of Crefeld et al., because such incorporation would allow a user to visually recognize the various options available to the user thus increasing the user friendliness of the system.
Regarding claim 5, the method wherein the real estate listing comprises additional spaces and wherein the method further comprises selecting a template mode or a custom mode and wherein the template mode provides one or more pre-arranged templates for arranging and presenting the videos of each space and wherein the custom mode provides a customizable arrangement and presentation of the videos of each space (in addition to discussion above, Crefeld et al., fig. 4C-4D, 5A shows selecting a template mode).

Regarding claim 6, the method wherein the real estate listing comprises additional spaces and wherein the method further comprises providing one or more templates, selecting a template by the user and taking videos of each space of the real estate listing, wherein each template is configured to provide section information for each space of the real estate listing, a specific sequence arrangement of the spaces of the real estate listing, and specific music to accompany each video of each space of the real estate listing (in addition to discussion above, Crefeld et al., fig. 5A shows selecting a template by a user, adding videos of each space, and selecting music for each video).

Regarding claim 7, the method wherein the real estate listing comprises additional spaces and wherein the method further comprises entering section information for each space of the real estate listing, selecting specific music to accompany each video of each space of the real estate listing, taking videos of each space of the real estate listing and arranging the videos of each space in a custom 

Regarding claim 8, the method further comprising previewing the videos of the first space and accepting them or retaking them (in addition to discussion above, Crefeld et al., fig. 4A shows “Retake” option).

Regarding claim 9, the method wherein the first space comprises one of entrance, living room, dining room, kitchen, office, master bedroom, master bathroom, bedroom, bathroom, basement, attic, storage, backyard, frontyard, sideyard, deck, patio, and garden area (in addition to discussion above, Crefeld et al., fig. 4C-4D shows option of labeling the first space).

Regarding claim 10, the method wherein the providing of the real estate listing comprises entering one or more of real estate listing type, location, house type, number of bedrooms, number of bathrooms, house area, lot area, additional structures and amenities (in addition to discussion above, Crefeld et al., fig. 4-5 shows entering in to more options of selecting house with videos of spaces, related information of the spaces).

Regarding claim 11, the method further comprising entering one or more of a company logo, company name, company image, and company contact information (in addition to discussion above, Crefeld et al., paragraph 0032 teaches “Branded websites may contain contact information, photos, logos, watermarks, etc. of, for example, the listing agent.”).

Regarding claim 12, a system for generating a video for a real estate listing (fig. 1) comprising: 
a mobile communication device comprising a camera, a display, a central processing unit (CPU), a video generating application and a memory (in addition to discussion above, fig. 3, paragraph 0039-0042 teaches “Turning now to FIG. 3, a schematic illustration of mobile device 100 is shown. In the illustrated embodiment, mobile device 100 includes a display 105, a camera 140, a memory 110, a microprocessor 120, an operating system 112, and software applications 114, 116 installed on mobile device 100. A user may interface with the device via display 105. Software application 114 may request a unique user ID during login via login credentials. In one embodiment, the login credentials may comprise an email address of the user.”); 
wherein the mobile communication device is configured to connect to a video application server, an online data storage device, an authentication server and a global mapping server via a network connection (in addition to discussion above, fig. 1-2, 5B shows communication device to connect to other device); 
wherein the video generating application is configured to provide a user interface via the display (in addition to discussion above, paragraph 0040 camera 140 may comprise a video camera for capturing video clips.”) and comprises computer implemented instructions for opening the camera and instructions for camera positioning, camera moving, and camera aligning while taking videos (in addition to discussion above, paragraph 0014, 0041 teaches “Software application 114 is programmed to guide the user through the process of creating and editing the first video file 210 of real estate property. In one embodiment, the user is prompted to record one or more video clips as the user moves throughout the real estate property. In one embodiment, software application 114 may include a video stabilizer. The video stabilizer may be configured to reduce shakiness in the clip(s). Such shakiness may be due to, for example, movement of mobile device 100 as a result of the user walking during recording of the video clip(s).”); 
wherein the video generating application further comprises computer implemented instructions for taking videos of a first space of a real estate listing according to the instructions of the camera in addition to discussion above, paragraph 0041 teaches taking videos of the first space); and 
wherein the video generating application further comprises computer implemented instructions for uploading the videos to the memory, editing the videos and producing a composite video for the real estate listing (in addition to discussion above, Abstract teaches “guide the user to create and edit a first video file of the real estate property, associate the first video file with the user via a unique user ID related to the login credentials, and upload the first video file to a first cloud storage system. The first video may be created in a first file format. The first cloud storage system may be configured to store the first video in the first file format according to the unique user ID, and download the first video file and associated unique user ID to a server system. The server system may be configured to convert the first video file to at least a second file format, thereby creating a second video file. The server system may further be configured to upload the second video in the second file format to a second cloud storage system, and automatically send the user a link to the second video.”).
	Crefeld et al. fails to disclose
comprises computer implemented instructions for opening the camera and providing camera tutorials, wherein the camera tutorials comprise instructions for camera positioning, camera moving, and camera aligning while taking videos;
wherein the video generating application further comprises computer implemented instructions for taking videos of a first space of a real estate listing according to the instructions of the camera tutorials.
	Baldwin et al. discloses
comprises computer implemented instructions for opening the camera and providing camera tutorials, wherein the camera tutorials comprise instructions for camera positioning, camera moving, and camera aligning while taking videos (fig. 1-4 shows camera tutorials while taking videos); 
wherein the video generating application further comprises computer implemented instructions for taking videos of a first space of a real estate listing according to the instructions of the camera tutorials (in addition to discussion above, fig. 2E shows taking videos of the first space following the instructions);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to provide camera tutorials, and taking videos of the first space following the instructions, as taught by Baldwin et al. into the system of Crefeld et al., because such incorporation would allow a user to visually recognize the various options available to the user thus increasing the user friendliness of the system.

Claim 16 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 20
Claim 21 is rejected for the same reason as discussed in the corresponding claim 10 above.
Claim 22 is rejected for the same reason as discussed in the corresponding claim 11 above.

Regarding claim 23, the system wherein the mobile communication device comprises one of a tablet, a digital camera, a mobile phone, a laptop computer, or any other computing device with a camera (in addition to discussion above, Crefeld et al., fig. 1 (100) shows mobile phone).

Allowable Subject Matter
	Claims 2-4, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484